United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2560
                                  ___________

Rose Mary Delgado,                        *
                                          *
             Appellant,                   *
                                          *
       v.                                 *
                                          *
Rodney Hajicek, Badge No. 556, a          * Appeal from the United States
detective and police officer employed * District Court for the
by the East Grand Forks Police            * District of Minnesota.
Department in both his individual and *
official capacities; Chris Olson, a       * [UNPUBLISHED]
police officer, employed by the East      *
Grand Forks Police Department in both *
his individual and official capacities,   *
                                          *
             Appellees.                   *
                                     ___________

                            Submitted: February 13, 2009
                               Filed: March 25, 2009
                                ___________

Before LOKEN, Chief Judge, MELLOY, and BENTON, Circuit Judges
                              ___________

PER CURIAM.

       Rose Mary Delgado sued detective Rodney William Hajicek, and others,
alleging deprivation of her Fourth Amendment rights. The district court1 granted


      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
summary judgment to defendants. Delgado v. Hajicek, No. 07-2186, 2008 WL
2042606 (D. Minn. May 12, 2008). Delgado appeals with respect to Hajicek. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court reviews a district court’s grant of summary judgment de novo.
Davenport v. University of Arkansas Board of Trustees, 553 F.3d 1110, 1112 (8th Cir.
2009). A moving party is entitled to summary judgment when the evidence, viewed
in the light most favorable to the nonmoving party, establishes that no genuine issue
of material fact exists, and the moving party is entitled to judgment as a matter of law.
King v. Hardesty, 517 F.3d 1049, 1056 (8th Cir. 2008).

       Delgado raises two issues on appeal: (1) Hajicek violated her Fourth
Amendment rights by issuing a theft citation without probable cause; and (2) Hajicek
violated her Fourth Amendment rights because he “materially misled” the Polk
County Court, leading to the issuance of a warrant for her arrest.

       Having carefully reviewed the record and the parties’ briefs, this court finds no
error in the district court’s findings of fact or conclusions of law. Therefore, this court
affirms for the reasons stated by the district court in its thorough and well-reasoned
opinion. See 8th Cir. R. 47B.
                          ______________________________




                                           -2-